McCLELLAN, J.
The appellant, having waived a jury, was tried and convicted before the judge of the Criminal Court of Pike county. The exception reserved goes only to the correctness of the court’s finding on the facts. The statute establishing that court does not authorize us to review the conclusions of the judge on the evidence adduced before him.' — Acts 1888-89, p. 631. Without statutory authority in that behalf, this court has no jurisdiction in such cases. Knowles v. State, 80 Ala. 9; Bell v. State, 75 Ala. 25. Were this otherwise in the present instance, appellant would take nothing by this appeal. The judgment below is abundantly supported by the evidence.
It may be that this record was intended to bring under review the action of the Criminal Court in sentencing defendant to hard labor for the payment of costs, and that reliance in 'that regard is had upon the opinion of, this court in Ex parte Long, at this term. That case, in respect to the imposition of hard labor for costs, has been reconsidered, and the opinion modified, so as to leave no doubt of the power to impose such sentence.—Ex parte Long, ante, p. 47.
The judgment of the Criminal Court is affirmed.